Citation Nr: 1530440	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-28 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), panic disorder, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, C.L., and L.H. 



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to October 1992, with service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to the benefit currently sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge in May 2015.  A transcript of this hearing has been associated with the electronic claims file.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  Therefore, the Board may properly consider such newly received evidence.   

Claims of service connection for a psychiatric disability encompass claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record in a January 2011 lay statement and during the May 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDING OF FACT

The Veteran's PTSD had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2014). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has PTSD as a result of his service in Southwest Asia.  He reports two stressful events that occurred in service.  The first event is that while stationed in Southwest Asia he saw pictures of dead and burned bodies.  The second event also occurred while in Southwest Asia.  The Veteran boarded a bus to the military base.  During the bus ride, the bus driver abruptly stopped the bus and ran off the bus.  Patrolmen would not let the Veteran or other individuals off the bus.  People began to worry that the bus driver ran off the bus because he believed the bus would be bombed.  The Veteran reported that people began panicking and screaming that the bus would blow up.  Although it was a false alarm, the Veteran reported that he felt "helpless" and feared for his life in that moment due to the fact that he was in Southwest Asia, that the bus driver ran off the bus without explanation, and that the patrolmen would not let anyone off the bus.  The Veteran reported that he began having restless dreams after this incident.  He described dreams that included him "getting blown up and dying . . ."  See August 2013 lay statement and May 2015 Board hearing.  

A review of the Veteran's service and personnel records reveal a normal psychiatric evaluation prior to entrance into service in December 1982 but the service records do not include a notation regarding either of these alleged incidents.  

However, the Board observes that, under the amended regulations governing service connection for PTSD, if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).  

Here, the Board finds that the Veteran's stressor regarding the bus incident adequately falls under the category of fear of hostile military or terrorist activity and is consistent with the nature and circumstances of his service.  The Veteran's DD 214 demonstrates service in Southwest Asia.  His personnel records reveal service during a period of time where it is reasonable to fear that a bus may be attacked by hostile military or terrorist activity, to specifically include a period of wartime. 

The Board notes that the Veteran's VA treatment records reveal a diagnosis of PTSD.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  VA treatment records include a PTSD diagnosis rendered by Dr. S. K.  Evidence associated with the claims file reveals that Dr. S. K. has a M.D. and Ph.D. with a specialty in psychiatry.  During a July 2013 VA mental health session, the Veteran reported to Dr. S. K. his experience on the bus while in Southwest Asia and stated that he has had nightmares regarding this incident since service.  Dr. S. K. then diagnosed PTSD and under a section labeled diagnostic assessment, the doctor noted that the Veteran has very frequent nightmares and flashbacks regarding an event that occurred while in the service.  The Veteran reported to another VA psychologist who rendered a diagnosis of PTSD that he experienced nightmares since the mid 1990's.  

Additionally, the Veteran's Vet Center records include a diagnosis of PTSD.  An August 2013 treatment record states that the Veteran shared that he wet himself during the bus incident due to fear.  An October 2013 Vet Center record specifically stated that the Veteran had "PTSD secondary to his military service . . ."  

Also of record is an October 2013 lay statement from the Veteran's sister who remembers the Veteran experiencing nightmares when he first returned from Southwest Asia.  She stated that the Veteran's emotional problems continued throughout the years.  
The Veteran was afforded an examination in March 2011.  The Veteran reported that a young man was murdered in front of his apartment complex in October 2010 and that he was shown pictures of the body and had to help clean up the blood.  The examiner diagnosed the Veteran with panic disorder without agoraphobia and depression NOS.  He opined that the Veteran's mental condition was a "sole result" of the October 2010 incident.  An addendum opinion was requested since the examiner did not review the Veteran's claims file.  A November 2011 addendum opinion stated that the examiner's opinion had not changed after review of the claims file.  However, the Board notes that the medical opinion did not adequately consider the Veteran's lay statements that he experienced nightmares since service.  Moreover, the examiner did not consider a lay statement from the Veteran dated October 1992 and received by VA in August 1993 which alleged that he had PTSD and noted that he "can't sleep at night."  The Board cannot find this medical opinion to be probative as the medical opinion did not thoroughly discuss the Veteran's lay statement and contemporaneous evidence. 

The Board finds the Veteran's October 1992 statement regarding trouble sleeping, which is dated the same month as his discharge from active service, to be highly probative.  Moreover, the Board finds the Veteran and his sister's statements regarding continuing symptoms since service to be highly credible.  

In light of the evidence of record, the Board finds that the Veteran's lay testimony can establish the occurrence of the claimed in-service stressor since the claimed stressor is related to his fear of hostile military or terrorist activity, a VA psychiatrist diagnosed PTSD in light of the Veteran's military experience, and the Veteran's claimed stressor is consistent with the nature and circumstances of his service.  38 C.F.R. § 3.304(f)(3) (2014).  Additionally, the Board finds the October 2013 Vet Center record which specifically states that the Veteran's PTSD is related to his military service to be highly probative.    

The Veteran testified during the May 2015 hearing that a grant of service connection for any psychiatric disorder would satisfy his appeal.  Thus, in light of the evidence of record and after resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  





______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


